Case 1:18-cv-03208-JRS-DML Document 1 Filed 10/15/18 Page 1 of 12 PageID #: 1



                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF INDIANA
                             INDIANAPOLIS DIVISION


Mark McGriff, Board of Trustees Chairman, and         )
Doug Curts, Board of Trustees Secretary, on behalf of )
INDIANA CARPENTERS PENSION FUND;                      )
                                                      )
Mark McGriff, Board of Trustees Chairman, and         )
Greg Hauswald, Board of Trustees Secretary on behalf )
INDIANA/KENTUCKY/OHIO REGIONAL COUNCIL )
OF CARPENTERS DEFINED CONTRIBUTION                    )
PENSION TRUST FUND;                                   )
                                                      )
Mark McGriff, Board of Trustees Co-Chairman, and      )
William Nix, Board of Trustees Co-Chairman, on behalf )
of INDIANA/KENTUCKY/OHIO REGIONAL                     )
COUNCIL OF CARPENTERS WELFARE FUND;                   )
                                                      )
Mark McGriff, Board of Trustees Chairman, and         )
Joe Coar, Board of Trustees Secretary, on behalf of   )
INDIANA/KENTUCKY/OHIO REGIONAL COUNCIL )
OF CARPENTERS JOINT APPRENTICESHIP AND )
TRAINING FUND;                                        )
                                                      )
Douglas J. McCarron, Board of Trustees Chairman,      ) CASE NO. 1:18-cv-3208
on behalf of UNITED BROTHERHOOD OF                    )
CARPENTERS APPRENTICESHIP TRAINING FUND )
OF NORTH AMERICA;                                     )
                                                      )
and,                                                  )
                                                      )
INDIANA/KENTUCKY/OHIO REGIONAL                        )
COUNCIL OF CARPENTERS,                                )
                                                      )
                            Plaintiffs,               )
vs.                                                   )
                                                      )
CITY WELDING & FABRICATION INC.                       )
and ANDY R. WILLHITE,                                 )
                                                      )
                            Defendants.               )
Case 1:18-cv-03208-JRS-DML Document 1 Filed 10/15/18 Page 2 of 12 PageID #: 2



                                      COMPLAINT

      Plaintiffs Mark McGriff, Board of Trustees Chairman, and Doug Curts, Board of

Trustees Secretary, on behalf of INDIANA CARPENTERS PENSION FUND; Mark

McGriff, Board of Trustees Chairman, and Greg Hauswald, Board of Trustees Secretary on

behalf of INDIANA/KENTUCKY/OHIO REGIONAL COUNCIL OF CARPENTERS

DEFINED CONTRIBUTION PENSION TRUST FUND; Mark McGriff, Board of Trustees

Co-Chairman, and William Nix, Board of Trustees Co-Chairman, on behalf of

INDIANA/KENTUCKY/OHIO REGIONAL COUNCIL OF CARPENTERS WELFARE

FUND; Mark McGriff, Board of Trustees Chairman, and Joe Coar, Board of Trustees

Secretary, on behalf of INDIANA/KENTUCKY/OHIO REGIONAL COUNCIL OF

CARPENTERS JOINT APPRENTICESHIP AND TRAINING FUND; Douglas J.

McCarron, Board of Trustees Chairman, on behalf of UNITED BROTHERHOOD OF

CARPENTERS APPRENTICESHIP TRAINING FUND OF NORTH AMERICA; and,

INDIANA/KENTUCKY/OHIO REGIONAL COUNCIL OF CARPENTERS, by their

attorneys, PAUL T. BERKOWITZ & ASSOCIATES, LTD., complain of Defendants CITY

WELDING & FABRICATION INC. and ANDY R. WILLHITE stating as follows:



                                         COUNT I

      1.     This action arises under and jurisdiction resides with this Court pursuant to the

Employee Retirement Income Security Act of 1974, as amended, 29 U.S.C. §1001, et seq.,

("ERISA") and more particularly under Sections 502 and 515 of ERISA, 29 U.S.C. §1132 and

§1145, and is brought by Plaintiffs Mark McGriff, Board of Trustees Chairman, and Doug

Curts, Board of Trustees Secretary, on behalf of INDIANA CARPENTERS PENSION


                                             2
Case 1:18-cv-03208-JRS-DML Document 1 Filed 10/15/18 Page 3 of 12 PageID #: 3



FUND; Mark McGriff, Board of Trustees Chairman, and Greg Hauswald, Board of Trustees

Secretary on behalf of INDIANA/KENTUCKY/OHIO REGIONAL COUNCIL OF

CARPENTERS DEFINED CONTRIBUTION PENSION TRUST FUND; Mark McGriff,

Board of Trustees Co-Chairman, and William Nix, Board of Trustees Co-Chairman, on

behalf of INDIANA/KENTUCKY/OHIO REGIONAL COUNCIL OF CARPENTERS

WELFARE FUND; Mark McGriff, Board of Trustees Chairman, and Joe Coar, Board of

Trustees Secretary, on behalf of INDIANA/KENTUCKY/OHIO REGIONAL COUNCIL OF

CARPENTERS JOINT APPRENTICESHIP AND TRAINING FUND; Douglas J.

McCarron, Board of Trustees Chairman, on behalf of UNITED BROTHERHOOD OF

CARPENTERS            APPRENTICESHIP           TRAINING         FUND      OF    NORTH        AMERICA

(collectively referred to as the “Trust Funds”) in order to judicially enforce the obligations owed,

and breached, by Defendant CITY WELDING & FABRICATION INC. (“City Welding”) to the

Plaintiffs Trust Funds. More specifically, Plaintiffs Trust Funds seek an order compelling Defendant

City Welding to pay the delinquent contributions now known due for the period of January 1, 2015

through October 15, 2018 to the Plaintiffs Trust Funds. Plaintiffs Trust Funds also seek an order

directing City Welding to pay liquidated damages and interest on the delinquent contributions, plus

attorneys' fees and costs incurred by Plaintiffs as a result of being forced to bring this action.

        2.       Plaintiffs Trust Funds are employee benefit funds within the meaning of and subject

to ERISA. The Plaintiffs Trust Funds provide benefits for employees working within this judicial

district and are, themselves, administered in this judicial district, with the exception of UBCATF.

        3.       At all times materials herein, Defendant City Welding has employed employees

within this judicial district.




                                                    3
Case 1:18-cv-03208-JRS-DML Document 1 Filed 10/15/18 Page 4 of 12 PageID #: 4



       4.      Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b)(1) and 28 U.S.C. §

1391(b)(2).

       5.      At all times material herein, Defendant City Welding has been a signatory to a

collective bargaining agreement with the Indiana/Kentucky/Ohio Regional Council of Carpenters

("Union") and, as such, is bound by the Plaintiffs Trust Funds' Agreements and Declarations of

Trust ("Trust Agreements").

       6.      Defendant City Welding breached the Agreements identified in Paragraph 4 of this

Count and is in violation of Sections 502 and 515 of ERISA (and 29 U.S.C. § 185) by failing to pay

the delinquent contributions and contractually required interest and liquidated damages now known

due for the period of January 1, 2015 through October 15, 2018 to the Plaintiffs Trust Funds.

       7.      Despite Plaintiffs Trust Funds' requests, Defendant City Welding has failed to pay

the contractually and statutorily required monies.

       8.      Plaintiffs Trust Funds have satisfied all statutory prerequisites as set forth in 29

U.S.C. §1132 (h).



       WHEREFORE, Plaintiffs Trust Funds pray this Court order that:

       1.      Defendant City Welding to pay the delinquent contributions, plus interest and

liquidated damages for the period of January 1, 2015 through October 15, 2018 owed to Plaintiffs

Trust Funds;

       2.      Defendant City Welding pay statutory post-judgment interest on all principal

contributions found due by this Order;

       3.      Defendant City Welding pay Plaintiffs Trust Funds' attorneys' fees and costs

incurred herein; and,


                                                     4
Case 1:18-cv-03208-JRS-DML Document 1 Filed 10/15/18 Page 5 of 12 PageID #: 5



        4.      Such other and further relief that this Court may find just and proper be entered

against Defendant City Welding.



                                                COUNT II

        1.      Plaintiff   INDIANA/KENTUCKY/OHIO                  REGIONAL           COUNCIL         OF

CARPENTERS ("Union") is a labor organization whose duly authorized officers or agents are

engaged in representing or acting for employee members within this judicial district.

        2.      At all times material herein, Defendant CITY WELDING & FABRICATION

INC. (“City Welding”) has been engaged in an industry affecting interstate commerce and employs

individuals working within this judicial district.

        3.      This Court has jurisdiction of this action pursuant to Section 301 of the Labor-

Management Relations Act, 1947, as amended, 29 U.S.C. §185 (“LMRA”).

        4.      Venue is appropriate in this Judicial District because Defendant City Welding

resides within this Judicial District and a substantial part of the events or omissions giving rise to the

claim occurred within this Judicial District.

        5.      At all times material herein, Defendant City Welding has been signatory to a

collective bargaining agreement with the Union. Included among the contractual obligations

between the parties is the requirement that City Welding make payroll deductions to the Union.

        6.      Defendant City Welding breached its contractual obligations to the Union by failing

to pay the delinquent deductions, plus interest and liquidated damages, owed thereon for the period

of January 1, 2015 through October 15, 2018.

        7.      Despite the Union's request, Defendant City Welding has failed to pay the monies

identified in this Count.


                                                     5
Case 1:18-cv-03208-JRS-DML Document 1 Filed 10/15/18 Page 6 of 12 PageID #: 6



       WHEREFORE, Plaintiff Union prays this Court order that:

       1.      Defendant City Welding pay the delinquent deductions, interest and liquidated

damages owed for the period of January 1, 2015 through October 15, 2018 to the Plaintiff Union;

       2.      Defendant City Welding pay statutory post-judgment interest on all principal

deductions found due by this Order;

       3.      Defendant City Welding pay Plaintiff Union's attorneys’ fees and costs incurred

herein; and,

       4.      Such other and further relief that this Court may find just and proper be entered

against Defendant City Welding.



                                     COUNT III
                Common Law Tortious Conversion v. the Individual Defendant

       1.      Plaintiff   INDIANA/KENTUCKY/OHIO                  REGIONAL         COUNCIL         OF

CARPENTERS ("Union") is a labor organization whose duly authorized officers or agents are

engaged in representing or acting for employee members within this judicial district.

       2.      At all times material herein, Defendant CITY WELDING & FABRICATION

INC. (“City Welding”) has been signatory to a collective bargaining agreement with the Union,

among the obligations created by the collective bargaining agreement was that Defendant City

Welding would make certain payroll deductions from its Union bargaining unit employees’

paychecks and transmit such monies to the Union’s designated depository.

       3.      The Defendant City Welding deducted the required payroll deductions from its

bargaining unit employees’ paychecks (for the period of January 1, 2015 through October 15,

2018), but failed to transmit all the monies to the designated depository as required by its collective

bargaining agreement.

                                                  6
Case 1:18-cv-03208-JRS-DML Document 1 Filed 10/15/18 Page 7 of 12 PageID #: 7



        4.        Defendant City Welding breached its obligation to transfer said monies which it had

deducted from its bargaining unit employees' paychecks (for the period of January 1, 2015 through

October 15, 2018) to the designated depository by the due date for transfer at which time said

monies became the property of Plaintiff Union and its represented employees and to which Plaintiff

Union had an immediate, unqualified right to then possess resting on a superior claim of title.

        5.        By City Welding deducting monies from its bargaining unit employees’ paychecks

and not transmitting such money to the designated depository by the due date for transfer at which

time said monies became the property of Plaintiff Union and its represented employees and to

which Plaintiff Union had an immediate, unqualified right to then possess resting on a superior

claim of title.

        6.        At all times material herein, Defendant ANDY R. WILLHITE (“Willhite”), has

been the Chief Executive Officer, President and/or Owner of Defendant City Welding.

        7.        In such capacity or capacities, Defendant Willhite was responsible for Defendant

City Welding’s compliance with the obligations and duties set forth in the collective bargaining

agreement, including ensuring that all wages were properly paid, all deductions were properly made

and withheld, and that said monies were held only for the contractually permitted period of time,

and ultimately that said deducted monies were timely remitted with an accompanying monthly

report form to Plaintiff Union’s designated third party depository.

        8.        In such capacity or capacities, Defendant Willhite made the decision not to transmit

the contractually and statutorily required payroll deductions from Defendant City Welding’s

paychecks provided to bargaining unit employees for the period of January 1, 2015 through October

15, 2018 to the Union’s designated depository.




                                                   7
Case 1:18-cv-03208-JRS-DML Document 1 Filed 10/15/18 Page 8 of 12 PageID #: 8



       9.      The required payroll deductions were not transmitted to the depository by the date

required by the collective bargaining agreement but was instead withheld from Plaintiff Union

without authorization.

       10.     Defendant Willhite, who was ultimately responsible for the decision to not transmit

the deductions, appropriated and exercised dominion over these deductions for Willhite’s and/or

City Welding’s own use and benefit in exclusion and defiance of the rights of the Union, and/or

withheld these deductions in her possession under a claim and title inconsistent with the Union's

own and its representative capacity on behalf of City Welding’s bargaining unit employees, thus

leaving Defendant Willhite personally liable for the monies which would have been paid to the

contractually designated third party depository.

       11.     This Court has jurisdiction of this Count pursuant to 28 U.S.C. §1367.



       WHEREFORE, Plaintiff Union prays that this Court order that:

       1.      Defendant ANDY R. WILLHITE pay the delinquent deductions, interest and

liquidated damages to the Plaintiff Union owed for the period of January 1, 2015 through October

15, 2018;

       2.      Defendant ANDY R. WILLHITE pay statutory post-judgment interest on all

principal deductions as found due by this Order; and,

       3.      Defendant ANDY R. WILLHITE pay Plaintiff Union's attorneys’ fees and costs

incurred herein; and,

       4.      Such other and further relief that this Court December find just and proper be

entered against Defendant ANDY R. WILLHITE.




                                                   8
Case 1:18-cv-03208-JRS-DML Document 1 Filed 10/15/18 Page 9 of 12 PageID #: 9




                                        COUNT IV
    Conversion: Civil Cause of Action for Criminal Conversion Pursuant to I.C. 34-24-3-1

        1.      Plaintiff   INDIANA/KENTUCKY/OHIO               REGIONAL          COUNCIL       OF

CARPENTERS ("Union") is a labor organization whose duly authorized officers or agents are

engaged in representing or acting for employee members within this judicial district.

        2.      At all times material herein, Defendant CITY WELDING & FABRICATION

INC. (“City Welding”) has been signatory to a Collective Bargaining Agreement with the Union,

among the obligations created by the collective bargaining agreement was that City Welding would

make certain payroll deductions from its Union bargaining unit employees’ paychecks and transmit

such monies to the Union’s designated depository.

        3.      The Defendant City Welding deducted the required payroll deductions from its

bargaining unit employees’ paychecks for the period of January 1, 2015 through October 15, 2018

but failed to transmit all the monies to the designated depository as required by its collective

bargaining agreement.

        4.      Defendant City Welding breached its obligation to transfer said monies, which it had

deducted from its bargaining unit employees' paychecks, to the designated depository by the due

date for transfer at which time said monies became the property of Plaintiff Union and its

represented employees and to which Plaintiff Union had an immediate, unqualified right to then

possess resting on a superior claim of title.

        5.      At all times material herein, Defendant ANDY R. WILLHITE (“Willhite”), has

been the Chief Executive Officer, President and/or Owner of Defendant City Welding.




                                                 9
Case 1:18-cv-03208-JRS-DML Document 1 Filed 10/15/18 Page 10 of 12 PageID #: 10



        6.      In such capacity or capacities, Defendant Willhite made the decision not to transmit

 the contractually and statutorily required payroll deductions for the period of January 1, 2015

 through October 15, 2018 to the Union’s designated depository.

        7.      A civil action under the criminal conversion statute is permitted by Ind. Code

 §34-24-3-1 (“Indiana's Civil Conversion Statute”), which provides that:

        "Offenses against property; recovery of damages, costs, and attorney's fee
           Sec. 1. If a person has an unpaid claim on a liability that is covered by IC 24-
        4.6-5 or suffers a pecuniary loss as a result of a violation of IC 35-43, IC 35-42-3-
        3, IC 35-42-3-4, or IC 35-45-9, the person may bring a civil action against the
        person who caused the loss for the following:

                (1)    An amount not to exceed three (3) times:

                       (A)     the actual damages of the person suffering the loss, in the
                               case of a liability that is not covered by IC 24-4.6-5; or ….

                (2)    The costs of the action.

                (3)    A reasonable attorney’s fee. . . . .

                (7)    All other reasonable costs of collection.”

        8.      Pursuant to Indiana's Civil Conversion Statute, the amounts deducted from the

 employees' checks are not just a simple debt, but constitute a specific chattel, determined by the

 precise amounts agreed to with the Union for deductions, that Defendant City Welding, was

 entrusted to apply to the specific purpose of paying the Union's designated depository on behalf

 of the employees from whose checks the deductions were taken.

        9.      As such, the deliberate and intentional non-payment/withholding and failure to

 pay over of the deductions to Plaintiff Union and its designated depository beyond the date(s)

 certain on which they were to be transferred constitutes a wrongful taking and conversion of the

 dues monies.



                                                  10
Case 1:18-cv-03208-JRS-DML Document 1 Filed 10/15/18 Page 11 of 12 PageID #: 11



         10.     Pursuant to IC 35-43-4-3 (a), "a person who knowingly or intentionally exerts

 unauthorized control over property of another person commits criminal conversion, a Class A

 misdemeanor.”

         11.     Defendant Willhite knew these deductions from the employees' paychecks were to

 be paid over to Plaintiff Union or its designated depository by a specific date each month, but

 withheld the deducted monies from Plaintiff Union beyond the date(s) certain on which they

 were to be delivered and used the deductions for his own or the company's own purposes.

         12.     Defendant Willhite thereby knowingly and intentionally exerted unauthorized

 control over the management and disposition of all monies deducted from the paychecks of Plaintiff

 Union’s bargaining unit members employed by Defendant Willhite.

         13.     Plaintiff Union and its represented bargaining unit employees suffered a pecuniary

 loss as a result of Defendant's violation.

         14.     Because the civil conversion statute applies to the amounts owed Plaintiff Union in

 its representative capacity, Plaintiff Union is entitled to an award under the civil conversion statute

 not to exceed three times the actual loss, the costs of this action and a reasonable attorneys' fee.

         15.     This Court has jurisdiction of this Count pursuant to 28 U.S.C. §1367.



         WHEREFORE, Plaintiff Union prays that this Court enter Judgment in its favor and order

 that:

         1.      Defendant ANDY R. WILLHITE pay the delinquent deductions, interest and

 liquidated damages owed to Plaintiff Union for ANDY R. WILLHITE pay statutory post-judgment

 interest on all principal deductions as found due by this Order;




                                                    11
Case 1:18-cv-03208-JRS-DML Document 1 Filed 10/15/18 Page 12 of 12 PageID #: 12



        2.      Defendant ANDY R. WILLHITE pay treble damages for the statutory conversion

 of the total deductions found due by this Order;

        3.      Defendant ANDY R. WILLHITE pay Plaintiff Union's attorneys’ fees and costs

 incurred herein; and,

        4.      Such other and further relief that this Court find just and proper be entered against

 Defendant ANDY R. WILLHITE.




                                        Respectfully submitted,

                                        PAUL T. BERKOWITZ & ASSOCIATES, LTD.



                                        By               /s/ Paul T. Berkowitz
                                                         PLAINTIFFS’ ATTORNEYS




 PAUL T. BERKOWITZ & ASSOCIATES, LTD.
 123 West Madison Street, Suite 600
 Chicago, Illinois 60602
 P: (312) 419-0001
 F: (312) 419-0002
 E: paul@ptblaw.com
 Attorney ID #19025-49




                                                    12
